

116 S388 IS: Families, Not Facilities Act of 2019
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 388IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Ms. Harris (for herself, Mr. Wyden, Mrs. Feinstein, Mr. Blumenthal, Mrs. Gillibrand, Mr. Sanders, Mr. Markey, Ms. Cortez Masto, Mr. Booker, Mr. Merkley, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo reduce the ability of U.S. Immigration and Customs Enforcement to engage in inappropriate civil
			 immigration enforcement actions that harm unaccompanied alien children and
			 to ensure the safety and welfare of unaccompanied alien children.
	
 1.Short titleThis Act may be cited as the Families, Not Facilities Act of 2019. 2.FindingsCongress makes the following findings:
 (1)On May 13, 2018, a Memorandum of Agreement between U.S. Immigration and Customs Enforcement, U.S. Customs and Border Patrol of the Department of Homeland Security, and the Office of Refugee Resettlement of the Department of Health and Human Services went into effect to allow for intergovernmental sharing of personal information about unaccompanied alien children, their prospective sponsors, and adult members of sponsor households.
 (2)U.S. Immigration and Customs Enforcement is using information obtained under the Memorandum of Agreement to conduct civil immigration enforcement actions against individuals residing in the homes of prospective sponsors of unaccompanied alien children.
 (3)These civil immigration enforcement actions have discouraged prospective sponsors of unaccompanied alien children, including family members, from coming forward to resettle children in the community as they pursue lawful claims for humanitarian protection.
 (4)As a result of the lack of qualified sponsors, unprecedented numbers of unaccompanied alien children (approximately 14,600 in December 2018) are being held in shelters overseen by the Office of Refugee Resettlement as of the date of enactment of this Act.
 (5)The Office of Refugee Resettlement is struggling to accommodate the growing number of unaccompanied alien children in its shelter network, resorting to placing children in temporary emergency influx shelters. The Office contracted with BCFS to care for more than 6,200 children between June 2018 and January 2019 in a temporary shelter at the Tornillo-Guadalupe Land Port of Entry in Texas, a facility that the New York Times and other media sources described as a tent city, and announced plans in January 2019 to nearly double the number of children held in a previously closed temporary shelter in Homestead, Florida.
 (6)Temporary shelters are inappropriate locations to hold unaccompanied alien children because such shelters—
 (A)have reduced standards of care, including insufficient educational services; (B)offer limited access to clinical and legal services; and
 (C)are not cost-effective, resulting in the expenditure of more than $750 per day in taxpayer funds for each child housed in Tornillo shelter, for example.
 (7)Facilities operated under a contract with the Office of Refugee Resettlement have faced unacceptable allegations of abuse and neglect of unaccompanied alien children that merit additional investigation and oversight.
 (8)The Office of Refugee Resettlement is legally required to place children in the least restrictive setting that is in the best interest of the child.
 (9)Services offered at facilities funded by the Office of Refugee Resettlement are required to include classroom education, mental and medical health services, case management, socialization and recreation activities, and family reunification services that facilitate the safe and timely release of unaccompanied alien children to family members or other sponsors that can care for them.
 (10)Providing legal and case management services to all children while they are housed in a facility funded by the Office of Refugee Resettlement and after their release from such a facility is a cost-effective and humane way of ensuring that the Office of Refugee Resettlement meets its statutory obligation to place children in least restrictive settings.
			3.Use of sponsorship information
 (a)In generalSection 235(c)(3) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)(3)) is amended—
 (1)in subparagraph (A), by inserting In making such a determination, the Secretary may not consider the immigration status of the proposed custodian. after well-being.; and
 (2)by adding at the end the following:  (D)Prohibiting use of certain informationThe Secretary of Homeland Security may not use information provided by an unaccompanied alien child or information initially obtained by the Secretary of Health and Human Services to make a suitability determination under subparagraph (A), a home study determination under subparagraph (B), or a secure facility determination under paragraph (2)(A) for the purpose of apprehending, detaining, or removing from the United States—
 (i)the unaccompanied alien child; (ii)the proposed custodian or current custodian;
 (iii)a resident of the home in which the proposed custodian or current custodian resides; (iv)the proposed sponsor or current sponsor; or
 (v)a resident of the home in which the proposed sponsor or current sponsor resides.. (b)Rules of construction (1)Flores settlement agreementThe amendments made by subsection (a) may not be construed to supersede the terms of the stipulated settlement agreement filed on January 17, 1997, in the United States District Court for the Central District of California in Flores v. Reno, CV 85–4544–RJK, (commonly known as the Flores settlement agreement).
 (2)Child welfareThe amendments made by subsection (a) may not be construed to prevent the Secretary of Homeland Security from using information obtained by the Secretary of Health and Human Services to investigate or report to the appropriate law enforcement agency or child welfare agency instances of trafficking, abuse, or neglect.
 4.Limitation on use of funds for enforcement, detention, and removal operationsNo Federal funds may be used by U.S. Immigration and Customs Enforcement for any enforcement, detention, or removal activity that violates section 235(c)(3) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, as amended by section 3(a).
 5.Transfer of U.S. Immigration and Customs Enforcement fundingOf the amount appropriated for fiscal year 2019 to U.S. Immigration and Customs Enforcement for enforcement and removal operations—
 (1)$30,000,000 shall be transferred to the Department of Justice to expand the efforts of the Federal Bureau of Investigation’s Violent Crimes Against Children program to investigate criminal networks involved in child trafficking;
 (2)$180,000,000 shall be transferred to the Office of Refugee Resettlement to provide the post-release legal, case management, and child advocate services described in section 6; and
 (3)$10,000,000 shall be transferred to the Administration for Children and Families to bolster the efforts of the Task Force to Prevent and End Human Trafficking.
			6.Ensuring the safety of unaccompanied alien children
 (a)Defined termIn this section, the term post-release case management services means services that— (1)are provided by a social worker, employed by a nonprofit entity, who meets with the child individually and with the family to develop an individualized service plan; and
 (2)allow children to successfully transition into their communities by— (A)assisting with school enrollment and acculturation;
 (B)locating medical and therapeutic services; (C)making referrals to area legal services; and
 (D)navigating new family settings and other individual needs. (b)Required servicesThe Office of Refugee Resettlement shall—
 (1)provide post-release case management to all children upon release or as the need arises for the duration of their immigration proceedings; and
 (2)facilitate efforts to connect every unaccompanied child, including each child with a sponsor, with legal representation for his or her immigration proceedings.
				(c)The Office of Refugee Resettlement Advisory Committee on Shelters for Unaccompanied Alien Children
 (1)EstablishmentThe Secretary of Health and Human Services, in compliance with the Federal Advisory Committee Act (5 U.S.C. App.), shall immediately establish the Advisory Committee on Shelters for Unaccompanied Alien Children (referred to in this subsection as the Advisory Committee) to advise the Office of Refugee Resettlement on matters regarding shelters and placements for unaccompanied alien children relating to education, immigration law, physical and mental health, trauma-informed social work services, youth shelter management, and immigration detention reform.
				(2)Composition and term
 (A)AppointmentThe Secretary shall appoint 14 individuals to serve on the Advisory Committee for 2-year terms. (B)Prerequisites (i)In generalEach member of the Advisory Committee shall be employed by a nonprofit entities in the field of—
 (I)education; (II)immigration law;
 (III)physical and mental health of children and youth; (IV)trauma-informed child welfare social work services;
 (V)youth shelter management; (VI)cultural competency; or
 (VII)immigration detention reform. (ii)RepresentationAt least 2 members of the Advisory Committee shall represent each of the fields set forth in clause (i).
						(3)Investigative authority
 (A)InspectionsMembers of the Advisory Committee may conduct unannounced inspections of all shelters contracted with the Office of Refugee Resettlement to hold unaccompanied alien children.
 (B)Information sharingThe Office of Refugee Resettlement shall provide the Advisory Committee with access to such materials as may be necessary to effectively advocate for the best interest of children in the custody of the Office of Refugee Resettlement, subject to applicable statutes and regulations.
 (4)ConsultationsThe Advisory Committee shall consult with, and receive recommendations from— (A)the American Medical Association;
 (B)the American Academy of Pediatrics; (C)the National Association of Social Workers;
 (D)the American Bar Association Center on Children and the Law; (E)the American Immigration Lawyers Association; and
 (F)other medical, child welfare, and legal experts. (5)Reports (A)Interim reportNot later than 6 months after the establishment of the Advisory Committee under paragraph (1), the Advisory Committee shall release to the public an interim report outlining the Advisory Committee’s investigations and recommendations regarding Office of Refugee Resettlement shelters for unaccompanied alien children and submit such report to—
 (i)the Secretary of Health and Human Services; (ii)the Committee on Health, Education, Labor, and Pensions of the Senate;
 (iii)the Committee on Homeland Security and Governmental Affairs of the Senate; (iv)the Committee on the Judiciary of the Senate;
 (v)the Committee on Energy and Commerce of the House of Representatives; (vi)the Committee on Oversight and Reform of the House of Representatives; and
 (vii)the Committee on the Judiciary of the House of Representatives. (B)Final reportNot later than 1 year after the establishment of the Advisory Committee under paragraph (1), the Advisory Committee shall release to the public, and submit to the recipients of the interim report under subparagraph (A), a final report that outlines the Advisory Committee’s investigations and recommendations regarding Office of Refugee Resettlement shelters for unaccompanied alien children.
 (6)Savings provisionNothing in this subsection may be construed to preempt any Federal agency from investigating allegations of mistreatment and abuse of unaccompanied alien children in facilities overseen by the Department of Health and Human Services.